Citation Nr: 1022811	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-06 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
service-connected osteoarthritis of the left knee status post 
total knee replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1973 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, in pertinent part, denied a disability 
evaluation greater than 30 percent for the service-connected 
osteoarthritis of the left knee with muscle wasting of the 
quadriceps and atrophy of the calf muscles.  The Veteran 
appealed that decision to the Board.  

During the current appeal, and specifically by a February 
2008 rating action, the RO redefined this service-connected 
disability as osteoarthritis of the left knee and status post 
total knee replacement.  In addition, the RO awarded a 
temporary total rating effective from December 8, 2006 but 
confirmed the previously-assigned 30 percent evaluation 
effective from February 1, 2008.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

As noted in the Introduction portion of this Remand, service 
connection is in effect for osteoarthritis of the Veteran's 
left knee and status post total knee replacement.  This 
disability is currently evaluated as 30 percent disabling, 
effective from February 1, 2008.  

Further review of the claims folder indicates that the 
Veteran last underwent a VA examination for his left knee in 
March 2006.  According to the report of that evaluation, the 
physical examination conducted on his left knee at that time 
demonstrated range of motion from -12 degrees to 85 degrees, 
with pain and stiffness at the end of flexion and good 
stability of the medial and lateral collateral ligament 
during range of motion testing.  The report also reflects 
that the range of motion during passive, active, and 
repetitive motion was the same and that there was no noted 
limitation secondary to weakness, fatigability, 
incoordination, or flare-ups.  

Thereafter, in December 2006, the Veteran underwent a left 
total knee arthroplasty.  At a July 2007 VA outpatient 
treatment session, the Veteran noted that his left knee was 
feeling good and that he had "[m]inimal to no pain and 
little difficulty with ambulating."  The physical 
examination conducted showed range of motion from 10 degrees 
to 85 degrees, with no erythema.  [As noted in the 
Introduction portion of this Remand, by a February 2008 
rating decision, the Veteran was granted a temporary total 
evaluation based on treatment for a service-connected 
condition requiring convalescence, effective from December 8, 
2006 to February 1, 2008.  See 38 C.F.R. § 4.30 (2009).  The 
previously-assigned 30 percent rating was confirmed from 
February 1, 2008.]  

Subsequently, in a statement dated in April 2010, the 
Veteran, through his representative, contended that, in 
confirming the 30 percent disability evaluation from February 
1, 2008, the February 2008 rating decision relied on the 
March 2006 VA examination report and July 2006 VA treatment 
records-medical evidence which predates the Veteran's 
December 2006 surgery.  The Veteran further asserts that an 
examination was not conducted during the July 2007 VA 
treatment visit.  Indeed the July 2007 outpatient treatment 
report did not address the Deluca criteria or the medical 
findings necessary for VA to evaluate the severity of the 
Veteran's left knee disability since his surgery.  

The Veteran maintains that there has not been an examination 
of his left knee since his December 2006 left total knee 
replacement and that his left knee is more severely disabling 
than the current evaluation would reflect.  Generally, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In light of the evidence which shows the Veteran underwent a 
left total knee arthroplasty in December 2006, as well as the 
Veteran's contentions that his left knee symptomatology is 
more severe than that which is reflected in the March 2006 VA 
examination, the Board agrees that a remand of this issue is 
necessary.  Indeed, under these circumstances, the Board 
finds that the Veteran should be afforded a contemporaneous 
VA orthopedic examination to assess the current nature, 
extent and severity of his left knee disability.  See also 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Accordingly, the case is REMANDED for the following action:

1.	Request relevant VA treatment records 
dating from May 2009 from the VA 
Medical Center in Chicago, Illinois.  

2.	Thereafter, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and extent of the service-
connected left knee osteoarthritis, 
status post left total knee 
arthroplasty.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology associated with 
this service-connected disability 
should be noted in the examination 
report.  In addition, the examiner 
should discuss limitation motion, 
instability, or any ankylosis 
associated with this disorder.

Also, the examiner should discuss 
whether the Veteran's left knee 
disability exhibits weakened movement, 
excess fatigability, or incoordination 
that is attributable to the applicable 
service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also discuss the degree 
to which pain could significantly limit 
functional ability during flare-ups or 
when the Veteran uses his left knee 
repeatedly over a period of time.  

A complete rationale for all opinions 
expressed must be provided.  

3.	Following completion of the above, 
readjudicate the issue of entitlement 
to a disability rating greater than 30 
percent for the service-connected left 
knee osteoarthritis, status post left 
total knee arthroplasty.  If the 
decision remains adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

No action is required of the Veteran until he is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


